                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19CR334

       vs.
                                                                        ORDER
PATRICK NEWCOMER,

                       Defendant.


       This matter is before the court on Defendant's Motion to Extend Pretrial Motion Deadline
[23]. For good cause shown, I find that the motion should be granted. Pretrial Motions shall be
filed by February 10, 2020.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Pretrial Motion Deadline [23] is granted. Pretrial
motions shall be filed on or before February 10, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between January 17, 2020 and February 10, 2020,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 15th day of January, 2020.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
